Citation Nr: 0020699	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left thumb (minor) with partial paralysis of 
the terminal fibers of the median nerve and traumatic 
arthritis, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
January 1949.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  After 
adjudicating another issue then pending on appeal, the Board 
in July 1998 remanded the case for further development and 
adjudicative action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The representative in June 2000 raised the issue of secondary 
service connection for additional disability of the veteran's 
left hand.  The representative referred to findings reported 
on VA examinations in 1999 to support the claim.  In 
reviewing the record, the Board observes that this issue was 
implicitly raised by the VA examination in 1996 wherein the 
examiner described multiple deformities and said in part that 
the "deformities in his left hand very likely due to trauma 
which he suffered while in the military service".  The 
intertwined issue must be adjudicated since the rating for 
the left hand disability could change if it were determined 
that there was additional service-connected disability.  See 
for example 38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5216-27 
and the explanatory instructional material.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991), requires the adjudication 
of inextricably intertwined issues such as the issue 
presented here.  A claimant is not required to precisely 
articulate all bases for entitlement.  Akles v. Derwinski, 1 
Vet. App. 118 (1991).  The veteran should be asked to clarify 
whether the basis for the intertwined claim includes 
aggravation, as discussed in Allen v. Brown, 7 Vet. App. 439 
(1995).

In remanding the case, the Board asked for orthopedic and 
neurologic evaluations in order to allow for an informed 
decision, one taking into account the rating principles 
established in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The neurology 
examiner in February 1999 asked for additional tests and to 
reexamine the veteran afterwards before making a final 
assessment.  The EMG and x-ray studies asked for were 
completed but the reexamination was apparently not scheduled.  

There was a review of the data by another neurologist in May 
1999 who concurred with the orthopedic examiner's assessment.  
There is arguably a potential for prejudice since the 
neurology examiner did not have the opportunity to reexamine 
the veteran before making a final assessment.  In addition, 
the supplemental statement of the case in July 1999 did not 
explicitly address the application of Esteban v. Brown and 
38 C.F.R. § 4.14.  Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, to ensure that the veteran is afforded due 
process, 38 C.F.R. § 3.103(a), the Board is deferring 
adjudication of the issue of entitlement to an increased 
rating for residuals of a fracture of the left thumb (minor) 
with partial paralysis of the terminal fibers of the median 
nerve and traumatic arthritis pending a remand of the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for increase and the claim for additional 
disability of the left hand.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The veteran should be asked to clarify 
whether the claim of secondary service 
connection for additional disability of 
the left hand includes service connection 
based on aggravation.  

2.  The RO should contact the VA 
neurology examiner who performed the 
February 1999 examination and ask if a 
final assessment may be made based on a 
review of the record, including the EMG 
and x-ray studies completed after the 
examination, without reexamination of the 
veteran.  The RO should then proceed in 
accordance with the examiner's response.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and if it hasn't, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the intertwined issue of service 
connection for additional disability of 
the left hand to include a determination 
of whether the claim is well grounded.  

The RO should also readjudicate the issue 
on appeal in light of the additional 
information, with consideration and 
discussion of applicable law and 
regulations and legal precedent including 
Esteban v. Brown.  The RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examination may result in the 
denial of requested benefits.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


